internal_revenue_service number release date index number -------------------- ------------------------------ ---------------------- ------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc corp b05 plr-152838-11 date date legend legend parent sub sub sub sub sub sub sub sub ---------------------- ---------------------- ------------------------------- ---------------------- --------------------------------------- ---------------------- --------------------------------------------------------------- ----------- ----------------------------------- ----------- ---------------------------------------------------------- ---------------------- -------------------------------------------------------------- ----------- ----------------------------------------------------------------- ----------- --------------------------------------------- ---------------------- plr-152838-11 sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub ------------------------------- ---------------------- ----------------------------------------- ----------- ---------------------- ----------- ---------------------------------- ----------- ------------------------------------- ----------- ------------------------------------------------------------ ----------- --------------------------------------------------------- ----------- ---------------------------------------- ----------------------------------------------------- ----------- ------------------------ ----------- ------------------------------------------ ---------------------- ------------------------------------------ ----------- ----------------------------------------------- ----------- -------------------- ----------- ------------------------------------------ ----------- plr-152838-11 sub sub sub new sub new sub new sub new sub new sub new sub new sub new sub new sub new sub new sub new sub -------------------------- ----------- ---------------------- ----------- ------------- ----------- ---------------------------------- ----------- -------------------------- ----------- ----------------------- ----------- -------------- ----------- ------------------ ----------- -------------- ----------- ------------- ----------- ------------------ ----------- -------------------- ----------- -------------------- ----------- ------------------- ----------- -------- ----------- plr-152838-11 business a business b business c business d ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ------------------- ----------------------------------------------------------------------------------------- --------------------------------- ----------------------------------------------------------------------------------------- ------------------- business e ----------------------------------------------------------------------------------- business f ----------------------------------------------------------------------------------------- ------------------- business g --------------------------------------------------------------------------------------- business h ------------------------------------------------------------------------------------- business i business j country a country b ----------------------------------------------------------------------------------------- ----------- ----------------------------------------------------------------------------------------- ------------------- ---------------------- --------------------------- country c ---------------- country d ---------- country e --------- state a state b ---------- ------------- plr-152838-11 a b c d e f g h date date date date date date date -------- ------ --- --- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------- ------------------- --- ------------------------ ---------------- --------------------------- ----------------------- ---------------------- ------------------ -------------------------- sub note new sub note parent note ----------------------------------------------------------------------------------------- --------- ----------------------------------------------------------------------------------------- ----------------- ----------------------------------------------------------------------------------------- ------------------------- plr-152838-11 business a excluded assets business b excluded assets carved out ip ----------------------------------------------------------------------------------------- ----------------------------------------------------------------- ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ------------------------------- dear -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in subsequent correspondence is summarized below the rulings contained in this ruling letter are based on facts and representations submitted by the taxpayer and accompanied by penalties of perjury statements each executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether any of the distributions described below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of any party to the distributions see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or a controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent is a publicly traded holding_company and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return parent was incorporated under the laws of state a on date parent through its subsidiaries engages worldwide in business a and business b parent directly owns all of the outstanding_stock of sub sub directly and through its subsidiaries engages in business a and business b sub directly plr-152838-11 engages in business c which is part of business a and business d which is part of business b sub directly owns all of the stock of sub and sub sub owns all of the outstanding membership interests of sub and sub each an entity that is disregarded for federal_income_tax purposes sub directly conducts business e which is part of business a sub owns all of the outstanding membership interests of sub an entity which is disregarded for federal_income_tax purposes the assets of sub consist mainly of intellectual_property used by sub in business a and business b sub licenses this intellectual_property to sub for arm’s length royalties sub was formed under the laws of country a on date and is treated as a corporation for federal_income_tax purposes sub owns a percent of the outstanding interests of sub and sub owns the remaining b percent of the outstanding interests of sub sub owns all of the outstanding membership interests of sub and sub each an entity that is disregarded for federal_income_tax purposes sub was formed under the laws of country a on date and is treated as a corporation for federal_income_tax purposes sub owns a percent of the outstanding interests of sub and sub owns the remaining b percent of the outstanding interests of sub sub owns all of the outstanding shares of sub a country a entity which is disregarded for federal_income_tax purposes sub owns all of the outstanding shares of sub a country a entity which is treated as a corporation for federal_income_tax purposes sub owns all of the outstanding shares of sub a country a entity which is treated as a corporation for federal_income_tax purposes sub conducts business f which is part of business b through its country e subsidiaries which are disregarded for federal_income_tax purposes sub owns approximately c percent of the outstanding interests of sub and sub owns the remaining approximately d percent of the outstanding interests of sub sub was formed under the laws of country b on date and is treated as a corporation for federal_income_tax purposes sub owns all of the outstanding_stock of sub an entity formed under the laws of country b which is disregarded for us tax purposes sub owns all of the outstanding_stock of sub an entity formed under the laws of country b which is disregarded for federal_income_tax purposes sub owns all of the outstanding_stock of sub an entity formed under the laws of country b which is disregarded for federal_income_tax purposes sub owns all of the outstanding_stock of sub an entity formed under the laws of country b which is disregarded for federal_income_tax purposes sub owns all of the outstanding_stock of sub an entity formed under the laws of country b which is disregarded for federal_income_tax purposes sub owns all of the outstanding_stock sub sub and sub sub was formed under the laws of country a on date and is treated as a corporation for plr-152838-11 federal_income_tax purposes sub owns all of the outstanding interests of sub a country c entity which is disregarded for federal_income_tax purposes sub directly conducts business g which is part of business a and business h which is part of business b sub is a country b entity which is disregarded for federal_income_tax purposes sub was formed under the laws of country a on date and is treated as a corporation for federal_income_tax purposes sub owns all of the outstanding interests of sub sub was formed under the laws of country d on date and is treated as a corporation for federal_income_tax purposes sub conducts business i which is part of business b and business j which is part of business a directly and through its subsidiaries the taxpayer has submitted financial information indicating that the business c business d business e business f business g business h business i and business j operations have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction distributing has determined that in order to improve the management fit and focus of business a and business b and to eliminate inefficiencies inherent in operating the businesses together that it should separate the two businesses accordingly the following steps have been proposed collectively the proposed transaction i ii iii iv v vi sub will contribute the assets associated with business g to new sub a newly formed entity organized under the laws of country c treated as a corporation for federal_income_tax purposes in exchange for interests in new sub and the assumption of certain liabilities contribution sub will distribute all of the interests in new sub to sub sub will distribute all of the interests in new sub to sub distribution and together with contribution the business g spin-off all of the interests in new sub will be transferred to sub through a series of contributions distributions and or sales among sub sub sub sub sub and sub sub will transfer all of the interests in new sub to sub in redemption of a portion of sub 5’s interest in sub distribution sub will distribute all of the interests in new sub pro_rata to sub and sub and sub and sub will distribute all of the interests in new sub to sub distribution plr-152838-11 vii sub will distribute all of the interests in new sub to sub distribution viii sub will contribute the assets associated with business e to new sub a newly formed domestic_corporation in exchange for shares of new sub and the assumption of certain liabilities contribution ix x xi xii sub will distribute all of the shares of new sub to sub distribution and together with contribution the business e spin-off sub will contribute the assets and subsidiaries associated with business b held by sub and cash to new sub a newly formed corporation organized under the laws of country d in exchange for shares of new sub and the assumption of certain liabilities including potentially a portion of certain liabilities owed by sub to sub and or sub each a country d subsidiary indirectly wholly owned by parent contribution together with distribution defined below the new sub spin-off in order to comply with certain country d requirements a certain amount of cash and near-cash property must be transferred to new sub as part of contribution in order to ensure that the proper amount of cash and near-cash property is transferred to new sub this transfer will occur in whole or in part following the final_determination of the amount so required which will occur no later than h days after the transfer of new sub shares by sub to new sub described below sub will transfer e percent of the shares of sub to new sub a newly formed entity organized under the laws of country d which is disregarded for federal_income_tax purposes in exchange for interests in new sub prior to this contribution the number of outstanding shares of sub will be increased to g sub will transfer the remaining f percent of the shares of sub to new sub a newly formed entity organized under the laws of state b which is disregarded for federal_income_tax purposes in exchange for interests in new sub xiii new sub will form new sub an entity organized under the laws of country d which is disregarded for federal_income_tax purposes xiv sub will transfer all of the shares of new sub to new sub in exchange for preferred shares of new sub xv sub will purchase the sub shares held by new sub for the sub note and cancel the purchased shares plr-152838-11 xvi new sub will redeem the new sub shares held by sub for the new sub note xvii new sub will be dissolved and all of its property will be distributed to new sub new sub will assume all of the liabilities of new sub including the new sub note xviii the sub note and the new sub note will be set-off and cancelled following this step the number of outstanding shares of sub will be increased to g step sec_12 through the new sub transaction xix sub will transfer all the interests of new sub to parent for the parent note xx sub will distribute the parent note to sub xxi the parent note will be transferred to sub through a series of contributions distributions and or sales among sub sub sub sub sub and sub xxii sub will transfer the parent note to sub in redemption of a portion of sub 5’s interest in sub xxiii sub will distribute the parent note pro_rata to sub and sub xxiv sub and sub will distribute the parent note to sub xxv sub will distribute the parent note to sub xxvi sub will distribute the parent note to parent which extinguishes the parent note xxvii parent will transfer all of the interests of new sub to new sub a newly formed domestic limited_liability_company which will be disregarded for federal_income_tax purposes for which new sub will issue interests to sub and sub will issue additional shares to parent xxviii new sub will dissolve and transfer all of the shares of sub to new sub steps xix xx and xxi distribution step xxii distribution steps xxiii and xxiv distribution step xxv distribution and steps xx through xxviii collectively the deemed sub transfers xxix sub will form new sub a newly formed domestic limited_liability_company which will be disregarded for federal_income_tax purposes xxx sub will merge sub into new sub the sub merger plr-152838-11 xxxi sub will transfer certain assets connected to business a to new sub a newly formed domestic limited_liability_company which will be disregarded for federal_income_tax purposes xxxii sub will distribute new sub to new sub xxxiii new sub will distribute new sub to sub xxxiv sub will contribute the new sub interests to new sub a newly formed domestic limited_liability_company treated as a corporation for federal_income_tax purposes the new sub contribution the assets deemed transferred in the new sub contribution other than the business a excluded assets are referred to as the new sub assets xxxv sub will contribute the assets and subsidiaries other than sub associated with business b held by sub including the interests of new sub to new sub a newly formed domestic limited_liability_company which will be treated as a corporation for federal_income_tax purposes in exchange for interests in new sub and the assumption of certain liabilities the new sub contribution assumed_liabilities will include all or part of an intercompany debt owed by sub to parent the assumed portion the new sub intercompany debt the assets transferred and deemed transferred in the new sub contribution other than the business b excluded assets are referred to as the business b assets xxxvi new sub will form new sub a newly formed domestic limited_liability_company which will be treated as a corporation for federal_income_tax purposes xxxvii sub will merge into new sub with new sub surviving and the sub shares will be cancelled the sub merger xxxviii sub will distribute new sub to parent distribution xxxix parent will distribute sub shares pro_rata to its shareholders distribution parent will cause a transfer agent to aggregate and sell on the open market all fractional shares of sub stock to which holders of parent stock would otherwise be entitled such holders will then receive a cash payment in an amount equal to their pro_rata share of the total net_proceeds of those shares in connection with the proposed transaction parent and sub and certain of their respective subsidiaries will enter into various agreements including a distribution agreement the distribution agreement one or more tax sharing and indemnification plr-152838-11 agreements the tax sharing and indemnification agreement s one or more employee matters agreements the employee matters agreement s one or more transition services agreements the transition services agreements and one or more intellectual_property license and transfer agreements dealing with the carved out ip the carved out ip agreements representations the following representations are made by parent regarding the proposed transaction business g spin-off a1 any debt owed by new sub to sub after distribution will not constitute stock_or_securities a2 no part of the consideration to be distributed by sub in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub a3 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted a4 the five years of financial information submitted for business g is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted a5 following the transaction sub and new sub will each continue the active_conduct of its business independently and with its separate employees a6 distribution will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b distribution is motivated in whole or substantial part by this corporate business_purpose a7 the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub new sub or both a8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all plr-152838-11 classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution a9 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of new sub stock entitled to vote or percent or more of the total value of shares of all classes of new sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution a10 the total adjusted bases of the assets transferred to new sub by sub each will equal or exceed the sum of the liabilities assumed by new sub plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred a11 the total fair_market_value of the assets transferred from sub to new sub will exceed the sum of i the amount of liabilities assumed within the meaning of sec_357 by new sub ii the amount of liabilities owed to new sub by sub that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by sub in the business g spin-off a12 the fair_market_value of the assets of new sub will exceed the amount of its liabilities immediately after the business g spin-off a13 the fair_market_value of the assets of new sub will exceed its basis in those assets immediately after the business g spin-off a14 no intercompany debt will exist between sub and new sub at the time of or subsequent to distribution except for possible short-term payables arising in the ordinary course of business including in connection with the parties’ transitional services and tax sharing and indemnification agreements a15 payments made in connection with all continuing transactions if any between sub and new sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-152838-11 a16 no party to distribution is an investment_company as defined in sec_368 and iv a17 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or new sub including any predecessor or successor of any such corporation a18 immediately after distribution neither sub nor new sub will be a disqualified_investment_corporation within the meaning of sec_355 a19 the notice requirements of sec_1_367_b_-1 will be satisfied with respect to the business g spin-off a20 the contribution of business g to new sub in exchange for all of the interests in new sub is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b a21 sub and new sub will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after contribution a22 sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of sub and new sub immediately before and after contribution a23 sub and new sub will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after contribution a24 sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after contribution a25 sub and new sub will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after distribution a26 sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of sub and new sub immediately before and after distribution a27 sub and new sub will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after distribution a28 new sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution plr-152838-11 a29 the business g spin-off will not constitute a triggering event with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 -8 and -8t distribution b1 the fair_market_value of the new sub interests and other consideration to be received by sub will be approximately equal to the fair_market_value of the sub interest surrendered by sub in the exchange b2 no part of the consideration to be distributed by sub in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub b3 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted b4 the five years of financial information submitted for business g is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted b5 following the transaction sub and new sub will each continue the active_conduct of its business independently and with its separate employees b6 distribution will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b distribution is motivated in whole or substantial part by this corporate business_purpose b7 the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub new sub or both b8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution b8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of new sub stock plr-152838-11 entitled to vote or percent or more of the total value of shares of all classes of new sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution b9 no intercompany debt will exist between sub and new sub at the time of or subsequent to distribution b10 payments made in connection with all continuing transactions if any between sub and new sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length b11 no party to distribution is an investment_company as defined in sec_368 and iv b12 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or new sub including any predecessor or successor of any such corporation b13 immediately after distribution neither sub nor new sub will be a disqualified_investment_corporation within the meaning of sec_355 b14 the notice requirements of sec_1_367_b_-1 will be satisfied with respect to distribution b15 sub and new sub will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after distribution b16 sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of sub and new sub immediately before and after distribution b17 sub and new sub will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after distribution b18 sub and new sub will not hold any united_states_real_property_interest as defined in sec_897 immediately before or after distribution b19 distribution will not constitute a triggering event with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 -8 and -8t plr-152838-11 distribution c1 no part of the consideration to be distributed by sub in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub c2 c3 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted for business g is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted c4 following the transaction sub and new sub will each continue the active_conduct of its business independently and with its separate employees c5 distribution will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b distribution is motivated in whole or substantial part by this corporate business_purpose c6 c7 c8 the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub new sub or both for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of new sub stock entitled to vote or percent or more of the total value of shares of all classes of new sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-152838-11 c9 no intercompany debt will exist between sub and new sub at the time of or subsequent to distribution c10 payments made in connection with all continuing transactions if any between sub and new sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length c11 no party to distribution is an investment_company as defined in sec_368 and iv c12 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or new sub including any predecessor or successor of any such corporation c13 immediately after distribution neither sub nor new sub will be a disqualified_investment_corporation within the meaning of sec_355 c14 the notice requirements of sec_1_367_b_-1 will be satisfied with respect to distribution c15 sub and new sub will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after distribution c16 sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of sub and new sub immediately before and after distribution c17 sub and new sub will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after distribution c18 sub and new sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution c19 distribution will not constitute a triggering event with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 -8 and -8t distribution d1 no part of the consideration to be distributed by sub in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub plr-152838-11 d2 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d3 the five years of financial information submitted for business g is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted d4 following the transaction sub and new sub will each continue the active_conduct of its business independently and with its separate employees d5 distribution will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b distribution is motivated in whole or substantial part by this corporate business_purpose d6 the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub new sub or both d7 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution d8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of new sub stock entitled to vote or percent or more of the total value of shares of all classes of new sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution d9 no intercompany debt will exist between sub and new sub at the time of or subsequent to distribution d10 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in plr-152838-11 effect before the publication of t d 1995_32_irb_6 and as currently in effect treas reg as published by t d further sub 2’s excess_loss_account if any with respect to the new sub stock will be included in income immediately before distribution see sec_1_1502-19 d11 payments made in connection with all continuing transactions if any between sub and new sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length d12 no party to distribution is an investment_company as defined in sec_368 and iv d13 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or new sub including any predecessor or successor of any such corporation d14 immediately after distribution neither sub nor new sub will be a disqualified_investment_corporation within the meaning of sec_355 d15 new sub will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after distribution d16 sub and sub will each be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to new sub immediately before distribution and sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to new sub immediately after distribution d17 new sub will not be a passive_foreign_investment_company within the meaning of sec_1297 immediately before or after distribution d18 new sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution d19 with regard to distribution sub will comply with the reporting procedures established under sec_1_367_e_-1 in order to establish that sub is a qualified us person for purposes of applying sec_1_367_e_-1 d20 with regard to distribution sub will comply with the reporting procedures established under sec_1_367_b_-5 in order to establish that plr-152838-11 sub is a corporation for purposes of applying sec_1 b - b i business e spin-off e1 any debt owed by new sub to sub after distribution will not constitute stock_or_securities e2 no part of the consideration to be distributed by sub in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub e3 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e4 the five years of financial information submitted for business e is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e5 following the transaction sub and new sub will each continue the active_conduct of its business independently and with its separate employees e6 distribution will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b distribution is motivated in whole or substantial part by this corporate business_purpose e7 the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub new sub or both e8 for purposes of sec_355 immediately after the business e spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution e9 for purposes of sec_355 immediately after the business e spin-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of new sub stock entitled to vote or percent or more of the total value of shares of all classes of new sub stock that was either i acquired by purchase as plr-152838-11 defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution e10 the total adjusted bases of the assets transferred to new sub by sub each will equal or exceed the sum of the liabilities assumed by new sub plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred e11 the total fair_market_value of the assets transferred from sub to new sub will exceed the sum of i the amount of liabilities assumed within the meaning of sec_357 by new sub ii the amount of liabilities owed to new sub by sub that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by sub in the business e spin-off e12 the fair_market_value of the assets of new sub will exceed the amount of its liabilities immediately after the business e spin-off e13 the fair_market_value of the assets of new sub will exceed its basis in those assets immediately after the business e spin-off e14 no intercompany debt will exist between sub and new sub at the time of or subsequent to distribution except for possible short-term payables arising in the ordinary course of business including in connection with the parties’ transitional services and tax sharing and indemnification agreements e15 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect treas reg as published by t d further sub 2’s excess_loss_account if any with respect to the new sub stock will be included in income immediately before distribution see sec_1_1502-19 e16 payments made in connection with all continuing transactions if any between sub and new sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length plr-152838-11 e17 no party to distribution is an investment_company as defined in sec_368 and iv e18 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or new sub including any predecessor or successor of any such corporation e16 immediately after distribution neither sub nor new sub will be a disqualified_investment_corporation within the meaning of sec_355 new sub spin-off f1 f2 f3 f4 f5 f6 f7 f8 any debt owed by new sub to sub after the new sub transaction will not constitute stock_or_securities no part of the consideration to be distributed by sub in the new sub transaction will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted for business i is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the transaction sub and new sub will each continue the active_conduct of its business independently and with its separate employees the new sub transaction will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b the new sub transaction is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub new sub or both for purposes of sec_355 immediately after the new sub transaction no person determined after applying sec_355 will hold stock possessing plr-152838-11 f9 percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the new sub transaction for purposes of sec_355 immediately after the new sub transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of new sub stock entitled to vote or percent or more of the total value of shares of all classes of new sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the new sub transaction or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the new sub transaction f10 the total adjusted bases of the assets transferred to new sub by sub each will equal or exceed the sum of the liabilities assumed by new sub plus any liabilities to which the transferred assets are subject and other than any debt owed to sub and or sub assumed by new sub the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred f11 the total fair_market_value of the assets transferred from sub to new sub will exceed the sum of i the amount of liabilities assumed within the meaning of sec_357 by new sub ii the amount of liabilities owed to new sub by sub that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by sub in the new sub spin-off f12 the fair_market_value of the assets of new sub will exceed the amount of its liabilities immediately after the new sub spin-off f13 the fair_market_value of the assets of new sub will exceed its basis in those assets immediately after the business g spin-off f14 no intercompany debt will exist between sub and new sub at the time of or subsequent to the new sub transaction except for possible short- term payables arising in the ordinary course of business including in connection with the parties’ transitional services and tax sharing and indemnification agreements plr-152838-11 f15 payments made in connection with all continuing transactions if any between sub and new sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length f16 no party to the new sub transaction is an investment_company as defined in sec_368 and iv f17 the new sub transaction is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in sub or new sub including any predecessor or successor of any such corporation f18 immediately after the new sub transaction neither sub nor new sub will be a disqualified_investment_corporation within the meaning of sec_355 f19 the notice requirements of sec_1_367_b_-1 will be satisfied with respect to the new sub spin-off f20 the contribution of the assets and subsidiaries associated with business b held by sub to new sub in exchange for all of the shares of new sub is not an exchange described in sec_1_367_b_-4 -4 b i or -4 b f21 sub and new sub will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after contribution f22 sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of sub and new sub immediately before and after contribution f23 sub and new sub will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after contribution f24 sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after contribution f25 sub and new sub will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after the new sub transaction f26 sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of sub and new sub immediately before and after the new sub transaction plr-152838-11 f27 sub and new sub will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after the new sub transaction f28 new sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after the new sub transaction f29 the new sub spin-off will not constitute a triggering event with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 -8 and -8t distribution g1 no part of the consideration to be distributed by sub in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub g2 g3 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted g4 following the transaction sub and sub will each continue the active_conduct of its business independently and with its separate employees g5 distribution will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b distribution is motivated in whole or substantial part by this corporate business_purpose g6 g7 the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub sub or both for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-152838-11 g8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution g9 no intercompany debt will exist between sub and sub at the time of or subsequent to distribution g10 payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length g11 no party to distribution is an investment_company as defined in sec_368 and iv g12 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation g13 immediately after distribution neither sub nor sub will be a disqualified_investment_corporation within the meaning of sec_355 g14 the notice requirements of sec_1_367_b_-1 will be satisfied with respect to distribution g15 sub and sub will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after distribution g16 sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of sub and sub immediately before and after distribution g17 sub and sub will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after distribution g18 sub and sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution plr-152838-11 g19 distribution will not constitute a triggering event with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 -8 and -8t distribution h1 the fair_market_value of the sub stock and other consideration to be received by sub will be approximately equal to the fair_market_value of the sub interest in sub surrendered by sub in the exchange h2 no part of the consideration to be distributed by sub in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub h3 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted h4 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted h5 following the transaction sub and sub will each continue the active_conduct of its business independently and with its separate employees h6 distribution will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b the distribution of the stock of sub is motivated in whole or substantial part by this corporate business_purpose h7 the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub sub or both h8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution h9 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent plr-152838-11 or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution h10 no intercompany debt will exist between sub and sub at the time of or subsequent to distribution h11 payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length h12 no party to distribution is an investment_company as defined in sec_368 and iv h13 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation h14 immediately after distribution neither sub nor sub will be a disqualified_investment_corporation within the meaning of sec_355 h15 the notice requirements of sec_1_367_b_-1 will be satisfied with respect to distribution h16 sub and sub will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after distribution h17 sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of sub and sub immediately before and after distribution h18 sub and sub will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after distribution h19 sub and sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution plr-152838-11 h20 distribution will not constitute a triggering event with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 -8 and -8t i1 i2 i3 i4 i5 i6 i7 i8 distribution no part of the consideration to be distributed by sub in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction sub and sub will each continue the active_conduct of its business independently and with its separate employees distribution will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b distribution is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub sub or both for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to plr-152838-11 distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution i9 no intercompany debt will exist between sub and sub at the time of or subsequent to distribution i10 payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length i11 no party to distribution is an investment_company as defined in sec_368 and iv i12 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation i13 immediately after distribution neither sub nor sub will be a disqualified_investment_corporation within the meaning of sec_355 i14 the notice requirements of sec_1_367_b_-1 will be satisfied with respect to distribution i15 sub and sub will be controlled_foreign_corporations within the meaning of sec_957 immediately before and after distribution i16 sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to each of sub and sub immediately before and after distribution i17 sub and sub will not be passive foreign investment companies within the meaning of sec_1297 immediately before or after distribution i18 sub and sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution i19 distribution will not constitute a triggering event with respect to any unexpired gain_recognition_agreement within the meaning of sec_1_367_a_-3 -8 and -8t distribution plr-152838-11 j1 j2 j3 j4 j5 j6 j7 j8 no part of the consideration to be distributed by sub in distribution will be received by sub as a creditor employee or in any capacity other than that of a shareholder of sub the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction sub and sub will each continue the active_conduct of its business independently and with its separate employees distribution will be carried out for the following corporate business_purpose to facilitate the separation of business a from business b distribution is motivated in whole or substantial part by this corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub sub or both for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution plr-152838-11 j9 j10 no intercompany debt will exist between sub and sub at the time of or subsequent to distribution immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect treas reg as published by t d further sub 2’s excess_loss_account if any with respect to the sub stock will be included in income immediately before distribution see sec_1_1502-19 j11 payments made in connection with all continuing transactions if any between sub and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length j12 no party to distribution is an investment_company as defined in sec_368 and iv j13 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in sub or sub including any predecessor or successor of any such corporation j14 immediately after distribution neither sub nor sub will be a disqualified_investment_corporation within the meaning of sec_355 j15 sub will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and after distribution j16 sub and sub will each be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to sub immediately before distribution and sub will be a sec_1248 shareholder within the meaning of sec_1_367_b_-2 with respect to sub immediately after distribution j17 sub will not be a passive_foreign_investment_company within the meaning of sec_1297 immediately before or after distribution j18 sub will not hold any united_states real_property interests as defined in sec_897 immediately before or after distribution j19 with regard to distribution sub will comply with the reporting procedures established under sec_1_367_e_-1 in order to establish that plr-152838-11 sub is a qualified us person for purposes of applying sec_1_367_e_-1 j20 with regard to distribution sub will comply with the reporting procedures established under sec_1_367_b_-5 in order to establish that sub is a corporation for purposes of applying sec_1 b - b i sub merger for purposes of this ruling_request sub unit means sub and all of the business entities the assets of which are treated as owned by sub for us federal_income_tax purposes and sub unit means sub and all of the business entities the assets of which are treated as owned by sub for u s federal_income_tax purposes k1 new sub will be a state b single member llc that is a disregarded_entity within the meaning of sec_1_368-2 k2 sub unit has no plan or intention to sell or otherwise dispose_of any of the assets of sub unit acquired in the sub merger other than dispositions made in the ordinary course of business the new sub contribution and the new sub contribution k3 all of the proprietary interest in sub unit will be preserved within the meaning of sec_1_368-1 and ii k4 the liabilities of sub unit assumed by sub unit and the liabilities to which the transferred assets of sub unit are subject were incurred by sub unit in the ordinary course of its business k5 sub unit through its ownership of new sub will continue the historic_business of sub unit or use a significant portion of sub unit’s historic_business_assets in a business k6 except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to the sub merger all of which will be paid_by sub sub unit and sub unit will pay their respective expenses if any incurred in connection with the sub merger k7 no intercorporate indebtedness exists between sub unit and sub unit that was issued acquired or will be settled at a discount plr-152838-11 k8 no party to the sub merger is an investment_company as defined in sec_368 and iv k9 no member of sub unit is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 k10 the total fair_market_value of the assets of the sub unit transferred to sub unit will exceed the sum of the amount of the liabilities assumed within the meaning of sec_357 by sub unit in the merger plus the amount of liabilities if any to which the transferred assets are subject the fair_market_value of the assets of sub unit will exceed the amount of its liabilities after the sub merger k11 the sub merger will be effected pursuant to the laws of state b under which as a result of the operation of such laws the following events will occur simultaneously at the effective time of the sub merger i all of the assets and liabilities except to the extent satisfied or discharged in the transaction of sub will become the assets and liabilities of one or more members of sub unit and ii sub will cease its separate legal existence for all purposes new sub contribution l1 l2 l3 l4 l5 l6 no stock_or_securities will be issued for services rendered to or for the benefit of new sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of new sub the patents or patent applications that are included in the new sub assets qualify as property within the meaning of sec_351 sub will transfer all substantial rights in such patents or patent applications included in the new sub assets within the meaning of sec_1235 to the extent any copyrights are included in the new sub assets that will be transferred by sub all rights title and interests for each copyright in each medium of exploitation will be transferred to new sub sub will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names being transferred which are part of the new sub assets the transfer is not the result of solicitation by a promoter broker or investment house plr-152838-11 l7 l8 l9 sub will not retain any rights in the new sub assets transferred to new sub the value of the new sub interests received in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts the adjusted_basis and the fair_market_value of the assets to be transferred by sub to new sub will each equal or exceed the sum of the liabilities to be assumed by new sub plus any liabilities to which the transferred assets are subject l10 the total fair_market_value of the assets transferred from sub to new sub will exceed the sum of i the amount of liabilities assumed within the meaning of sec_357 by new sub ii the amount of liabilities owed to new sub by sub that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by sub in the new sub contribution l11 the fair_market_value of the assets of new sub will exceed the amount of its liabilities immediately after the new sub contribution l12 the fair_market_value of the assets of new sub will exceed its basis in those assets immediately after the new sub contribution l13 the liabilities of sub to be assumed by new sub were incurred in the ordinary course of business and are associated with the assets to be transferred l14 there is no indebtedness between sub and new sub and there will be no indebtedness created in favor of sub as a result of the new sub contribution l15 the transfers and exchanges in the new sub contribution will occur under a plan agreed upon before the transaction in which the rights of the parties are defined l16 the exchange in the new sub contribution will occur on a single date l17 there is no plan or intention on the part of new sub to redeem or otherwise reacquire any new sub interests or indebtedness to be issued in the new sub contribution plr-152838-11 l18 taking into account any issuance of additional interests in new sub any issuance of interests for services the exercise of any new sub stock_rights warrants or subscriptions a public offering of new sub interests and the sale exchange transfer by gift or other_disposition of any of the interests in new sub to be received in the exchange sub will be in control of the transferee within the meaning of sec_368 l19 sub will receive interests approximately equal to the fair_market_value of the property transferred to new sub l20 new sub will remain in existence and retain and use the property transferred to it in a trade_or_business l21 there is no plan or intention by new sub to dispose_of the transferred property other than in the normal course of business operations l22 sub and new sub will pay their own expenses if any incurred in connection with the new sub contribution l23 new sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 l24 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the new sub interests or securities received in the exchange will not be used to satisfy the indebtedness of such debtor l25 new sub will not be a personal_service_corporation within the meaning of sec_269a sub merger m1 the fair_market_value of the new sub interests deemed received by sub will be approximately equal to the fair_market_value of the sub stock surrendered in the sub reorganization defined below m2 other than in the deemed new sub stock contribution described below there is no plan or intention by sub to sell exchange or otherwise dispose_of interests in new sub deemed received in the sub reorganization m3 all of the proprietary interest in sub will be preserved within the meaning of sec_1_368-1 and ii m4 there is no plan or intention by new sub to sell exchange or otherwise dispose_of any interests in new sub plr-152838-11 m5 neither new sub nor any person related to new sub within the meaning of sec_1_368-1 has any plan or intention to reacquire any new sub interests deemed issued in the sub reorganization m6 new sub has no plan or intention to sell or otherwise dispose_of any of the assets of sub acquired in the sub reorganization other than dispositions made in the ordinary course of business historically the parent’s affiliated_group has sold product lines periodically in the normal course of its business one or more smaller non-strategic product lines may be disposed of prior to or shortly after the completion of the proposed transaction m7 the liabilities of sub assumed as determined under sec_357 by new sub and the liabilities if any to which the transferred assets are subject were incurred by sub in the ordinary course of its business and are associated with the assets transferred m8 following the sub reorganization new sub will continue the historic_business of sub or use a significant portion of sub 2’s historic_business_assets in a business m9 at the time of the sub reorganization new sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire interests in new sub that if exercised or converted would affect sub 1’s acquisition or retention of control of new sub as defined in sec_368 m10 except for expenses that are solely and directly related within the meaning of revrul_73_54 c b to the sub reorganization all of which will be paid_by sub sub new sub and sub will pay their respective expenses if any incurred in connection with the sub reorganization m11 there is no intercorporate indebtedness existing between new sub and sub that was issued acquired or will be settled at a discount m12 no party to the sub reorganization is an investment_company as defined in sec_368 and iv m13 the fair_market_value of the assets of sub transferred to new sub will equal or exceed the sum of the liabilities of sub to be assumed as determined under sec_357 by new sub plus the amount of liabilities if any to which the transferred assets are subject the fair_market_value of the assets of sub will exceed the amount of its liabilities after the sub reorganization plr-152838-11 m14 the total adjusted_basis of the assets of sub transferred to new sub will equal or exceed the sum of the liabilities assumed as determined under sec_357 by new sub plus the amount of liabilities if any to which the transferred assets are subject m15 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 m16 the sub merger will be effected pursuant to the laws of state b under which as a result of the operation of such laws the following events will occur simultaneously at the effective time of the sub merger i all of the assets and liabilities except to the extent satisfied or discharged in the transaction of sub will become the assets and liabilities of new sub and ii sub will cease its separate legal existence for all purposes m17 to the extent that sub was the u s transferor with respect to any existing gain recognition agreements parent will comply with the regulations under sec_1_367_a_-8 new sub contribution and distribution n1 any debt owed by new sub to sub after distribution will not constitute stock_or_securities n2 no part of the consideration to be distributed by sub in distribution will be received by parent as a creditor employee or in any capacity other than that of a shareholder of sub n3 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted n4 the five years of financial information submitted for business d is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted n5 following the transaction sub and new sub will each continue the active_conduct of its business independently and with its separate employees n6 distribution will be carried out for the following corporate business purposes to facilitate the separation of business a from business b the plr-152838-11 distribution of the stock of sub is motivated in whole or substantial part by one or more of these corporate business purposes n7 the transaction is not used principally as a device for the distribution of the earnings_and_profits of sub new sub or both n8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date n9 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold interests possessing percent or more of the total combined voting power of all classes of new sub interests entitled to vote or percent or more of the total value of interests of all classes of new sub interests that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on any stock of sub that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date n10 the total adjusted bases of the assets transferred to new sub by sub each will equal or exceed the sum of the liabilities assumed by new sub plus any liabilities to which the transferred assets are subject and other than the new sub intercompany debt the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred n11 the total fair_market_value of the assets transferred from sub to new sub will exceed the sum of i the amount of liabilities assumed within the meaning of sec_357 by new sub ii the amount of liabilities owed to new sub by sub that are discharged or extinguished and iii the amount of cash and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by sub in the new sub contribution n12 the fair_market_value of the assets of new sub will exceed the amount of its liabilities immediately after the new sub contribution plr-152838-11 n13 the fair_market_value of the assets of new sub will exceed its basis in those assets immediately after the new sub contribution n14 no intercompany debt will exist between sub and new sub for more than sixty days subsequent to distribution except for possible short-term payables arising in the ordinary course of business including in connection with the parties’ transitional services and tax sharing and indemnification agreements n15 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect treas reg as published by t d further sub 1’s excess_loss_account with respect to the new sub interests if any will be included in income immediately before distribution see sec_1_1502-19 n16 payments made in connection with all continuing transactions if any between sub and new sub or parent will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n17 no party to distribution is an investment_company as defined in sec_368 and iv n18 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing 50-percent_or_greater_interest within the meaning of sec_355 in sub or new sub including any predecessor or successor of any such corporation n19 immediately after distribution neither sub nor new sub will be a disqualified_investment_corporation within the meaning of sec_355 distribution o1 any indebtedness owed by sub to parent after distribution will not constitute stock_or_securities o2 except for distributions of shares of sub stock to holders of restricted shares of parent stock no part of distribution may be considered compensation_for u s federal_income_tax purposes and no part of the consideration to be distributed by parent in distribution will be received by plr-152838-11 any shareholder of parent as a creditor employee or in any capacity other than that of a shareholder of parent o3 the five years of financial information submitted on behalf of parent is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted o4 the five years of financial information submitted on behalf of sub is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted o5 following the transaction parent and sub will each continue the active_conduct of its business independently and with its separate employees o6 distribution will be carried out for the following corporate business purposes to improve the management fit and focus of business a and business b and to eliminate inefficiencies inherent in operating the businesses together the distribution of the stock of sub is motivated in whole or substantial part by one or more of these corporate business purposes o7 the transaction is not used principally as a device for the distribution of the earnings_and_profits of parent sub or both o8 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of parent stock entitled to vote or percent or more of the total value of shares of all classes of parent stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date o9 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sub stock entitled to vote or percent or more of the total value of shares of all classes of sub stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on any stock of parent that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date plr-152838-11 o10 no intercompany debt will exist between parent or its subsidiaries on one hand and sub or its subsidiaries on the other for more than sixty days subsequent to distribution except possibly short-term payables arising in the ordinary course of business including in connection with the parties’ transitional services and tax sharing and indemnification agreements o11 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect treas reg as published by t d further parent’s excess_loss_account with respect to the sub stock if any will be included in income immediately before distribution see sec_1_1502-19 o12 payments made in connection with all continuing transactions if any between parent and sub will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o13 no party to distribution is an investment_company as defined in sec_368 and iv o14 distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in parent or sub including any predecessor or successor of any such corporation o15 immediately after distribution neither parent nor sub will be a disqualified_investment_corporation within the meaning of sec_355 o16 the payment of cash in lieu of fractional shares of sub stock if any is solely for the purpose of avoiding the expense and inconvenience to sub of issuing and maintaining fractional shares and will not represent separately bargained for consideration the total cash that will be paid in the transaction to any shareholder in lieu of a fractional share of sub stock will not exceed one percent of the total consideration that will be distributed in distribution any fractional share interests of each parent shareholder will be aggregated and it is the intention that no parent shareholder of record will receive cash in an amount equal to or greater than the value of one full share of sub stock rulings based solely on information submitted and representations set forth above we rule as follows plr-152838-11 business g spin-off contribution followed by distribution will be a reorganization under sec_368 new sub and sub will each be a_party_to_a_reorganization under sec_368 sec_1_368-2 no gain_or_loss will be recognized by sub on the transfer of all the assets of business g in exchange for the new sub interests and the assumption_of_liabilities by new sub in contribution sec_361 a no gain_or_loss will be recognized by new sub on the receipt of business g in exchange for new sub interests in contribution sec_1032 the basis of each asset received by new sub in the contribution will equal the basis of that asset in the hands of sub immediately before contribution sec_362 the holding_period of each asset received by new sub in the contribution will include the holding_period that sub had in that asset immediately before contribution sec_1223 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of sub upon the receipt of the interests of new sub in distribution sec_355 the basis of the sub shares and the new sub interests in the hands of sub immediately after distribution will be the same as the basis in the sub shares held immediately before distribution allocated in proportion to the fair_market_value of each in the manner described in sec_1_358-2 sec_358 b and c sec_1_358-1 the holding_period of the interests of new sub received by sub in distribution will include the holding_period of sub in the stock of sub on which the distribution was made provided that the shares of sub were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between new sub and sub in accordance with sec_1_312-10 contribution will be an exchange to which sec_1_367_b_-1 and -4 a apply no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of contribution plr-152838-11 distribution will be an exchange to which sec_1_367_b_-1 - a -5 c and -5 f apply if sub 9’s post-distribution amount as defined in sec_1_367_b_-5 with respect to the stock of sub or the interests of new sub is less than its pre-distribution amount as defined in sec_1_367_b_-5 with respect to the stock of sub or the interests of new sub sub 9’s basis in such stock or interests immediately after the distribution must be reduced by the amount of the difference however sub 9’s basis in such stock or interests must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero sub must instead include such amounts as a deemed_dividend from such corporation such income shall not be foreign personal holding income under sec_954 if sub reduces the basis in the stock of sub or the interests of new sub or has an inclusion with respect to such stock or interests sub must increase its basis in the interests or stock of the other corporation to the extent provided in sec_1_367_b_-5 distribution no gain_or_loss will be recognized by and no amount will be included in the income of sub on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_355 the basis of the new sub interests received by sub in the exchange will be the same as sub 5’s basis in the sub interests surrendered in the exchange allocated in the manner described in sec_1_358-2 sec_358 and b sec_1_358-1 the holding_period of the interests in new sub received by sub in distribution will include the holding_period of sub in the sub interests surrendered in exchange therefor provided the interests of sub were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between sub and new sub in accordance with sec_1_312-10 distribution will be an exchange to which sec_1_367_b_-1 - a -5 d and -5 f apply if sub 8’s or sub 5’s post-distribution amount as defined in sec_1_367_b_-5 with respect to the interests of sub or new sub is less than sub 8’s or sub 5’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to the interests of sub or new sub sub or sub or both must include such amount as a deemed_dividend from such corporation such income shall not be foreign personal holding income under sec_954 any basis increase provided in sec_1_367_b_-2 shall apply to a deemed_dividend that is plr-152838-11 included in income pursuant to sec_1_367_b_-5 only to the extent that such basis increase does not increase the distributee’s basis above the fair_market_value of such interests and does not diminish the distributee’s post-distribution amount with respect to such corporation distribution no gain_or_loss will be recognized by and no amount will be included in the income of sub on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_355 the basis of the sub interests and the new sub interests in the hands of sub immediately after distribution will be the same as the basis in sub interests held immediately before distribution allocated in proportion to the fair_market_value of each in the manner described in sec_1 a sec_358 b and c sec_1_358-1 the holding_period of the interests in new sub received by sub in distribution will include the holding_period of sub in the sub interests on which the distribution was made provided the interests of sub were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between sub and new sub in accordance with sec_1_312-10 distribution will be an exchange to which sec_1_367_b_-1 -5 a and -5 c apply if sub 2’s post-distribution amount as defined in sec_1_367_b_-5 with respect to the interests of sub or new sub is less than its pre-distribution amount as defined in sec_1_367_b_-5 with respect to the interests of sub or new sub sub 2’s basis in such interests immediately after the distribution must be reduced by the amount of the difference however sub 2’s basis in such interests must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero sub must instead include such amounts as a deemed_dividend from such corporation if sub reduces the basis in the interests of sub or new sub or has an inclusion with respect to such stock sub must increase its basis in the interests of the other corporation to the extent provided in sec_1_367_b_-5 distribution no gain_or_loss will be recognized by and no amount will be included in the income of sub on distribution sec_355 plr-152838-11 no gain_or_loss will be recognized by sub on distribution sec_355 sec_1248 will not apply to the distribution of new sub interests to sub notice_87_64 1987_2_cb_375 the basis of the new sub interests in the hands of sub immediately after distribution will be the lesser_of the adjusted_basis of such interests in the hands of sub or the substituted_basis allocated to new sub 1’s interests in accordance with sec_1_358-2 notice_87_64 1987_2_cb_375 the holding_period of the new sub interests received by sub will be the greater of the holding_period of the new sub interests in the hands of sub or the holding_period of the new sub interests in the hands of sub notice_87_64 1987_2_cb_375 as provided in sec_312 earnings_and_profits will be allocated between sub and new sub in accordance with sec_1_312-10 the earnings_and_profits of new sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of new sub beginning after date and during the period in which new sub was a controlled_foreign_corporation are attributable to such stock held by sub sec_1_1248-1 business e spin-off contribution followed by distribution will be a reorganization under sec_368 new sub and sub will each be a_party_to_a_reorganization under sec_368 sec_1_368-2 no gain_or_loss will be recognized by sub on the transfer of all the assets of business e in exchange for the new sub shares and the assumption_of_liabilities in contribution sec_361 a no gain_or_loss will be recognized by new sub on the receipt of business e in exchange for new sub shares in contribution sec_1032 the basis of each asset received by new sub in the contribution will equal the basis of that asset in the hands of sub immediately before contribution sec_362 the holding_period of each asset received by new sub in the contribution will include the holding_period that sub had in that asset immediately before contribution sec_1223 plr-152838-11 no gain_or_loss will be recognized by sub on the distribution of the stock of new sub to sub sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of sub upon the receipt of the stock of new sub in distribution sec_355 the basis of the sub shares and the new sub shares in the hands of sub immediately after distribution will be the same as the basis in the sub shares held immediately before distribution allocated in proportion to the fair_market_value of each in the manner described in sec_1 a sec_358 b and c sec_1_358-1 the holding_period of the stock of new sub received by sub in distribution will include the holding_period of sub in the stock of sub on which the distribution was made provided that the shares of sub were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between new sub and sub in accordance with sec_1_312-10 and sec_1 new sub spin-off for us federal_income_tax purposes the new sub transaction will be disregarded and sub will be treated as having distributed all of the shares of new sub directly to sub as a distribution with respect to the sub common_stock distribution contribution followed by the new sub transaction will be a reorganization under sec_368 sub and new sub will each be a_party_to_a_reorganization under sec_368 sec_1_368-2 no gain_or_loss will be recognized by sub on the transfer of all the assets of business b conducted by sub in exchange for the new sub shares and the assumption_of_liabilities by new sub in contribution sec_361 a no gain_or_loss will be recognized by new sub on the receipt of the assets and subsidiaries associated with business b held by sub in exchange for new sub shares in contribution sec_1032 the basis of each asset received by new sub in the contribution will equal the basis of that asset in the hands of sub immediately before contribution sec_362 plr-152838-11 the holding_period of each asset received by new sub in the contribution will include the holding_period that sub had in that asset immediately before contribution sec_1223 no gain_or_loss will be recognized by sub on distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of sub upon the receipt of the stock of new sub in distribution sec_355 the basis of the sub shares and the new sub shares in the hands of sub immediately after distribution will be the same as the basis in the sub shares held immediately before distribution allocated in proportion to the fair_market_value of each in the manner described in sec_1_358-2 sec_358 b c sec_1_358-1 the holding_period of the stock of new sub received by sub in distribution will include the holding_period of sub in the stock of sub on which the distribution was made provided that the shares of sub were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between sub and new sub in accordance with sec_1_312-10 contribution will be an exchange to which sec_1_367_b_-4 applies no amount will be included in income as a deemed_dividend equal to the sec_1248 amount under sec_367 as a result of contribution the new sub transaction will be an exchange to which sec_1_367_b_-1 -5 a -5 c and -5 f apply if sub 17’s post- distribution amount as defined in sec_1_367_b_-5 with respect to the stock of sub or new sub is less than its pre-distribution amount as defined in sec_1_367_b_-5 with respect to the stock of sub or new sub sub 17’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 17’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero sub must instead include such amounts as a deemed_dividend from such corporation such income shall not be foreign personal holding income under sec_954 if sub reduces the basis in the stock of sub or new sub or has an inclusion with respect to such stock sub must increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 deemed sub transfers plr-152838-11 the transfer of new sub by sub to parent for the parent note followed by the series of transfers of the parent note to parent the extinguishment of the parent note the transfer of new sub to new sub and the liquidation of new sub will be treated as a transfer of sub by sub to sub in distribution by sub to sub in redemption of a portion of the ownership_interest in sub held by sub in distribution by sub to sub in distribution and by sub to sub in distribution revrul_83_142 1983_2_cb_68 distribution no gain_or_loss will be recognized by and no amount will be included in the income of sub on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_355 the basis of the sub shares and the sub shares in the hands of sub immediately after distribution will be the same as the basis in the sub shares held immediately before distribution allocated in proportion to the fair_market_value of each in the manner described in sec_1 a sec_358 b and c sec_1_358-1 the holding_period of the stock of sub received by sub in distribution will include the holding_period of sub in the stock of sub on which the distribution was made provided the shares of sub were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between sub and sub in accordance with sec_1_312-10 distribution will be an exchange to which sec_1_367_b_-1 - a -5 c and -5 f apply if sub 9’s post- distribution amount as defined in sec_1_367_b_-5 with respect to the stock of sub or sub is less than its pre-distribution amount as defined in sec_1 b - e with respect to the stock of sub or sub sub 9’s basis in such stock immediately after the distribution must be reduced by the amount of the difference however sub 9’s basis in such stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero sub must instead include such amounts as a deemed_dividend from such corporation such income shall not be foreign personal holding income under sec_954 if sub reduces the basis in the stock of sub or sub or has an inclusion with respect to such stock sub must increase its basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 plr-152838-11 distribution no gain_or_loss will be recognized by and no amount will be included in the income of sub on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_355 the basis of the sub shares received by sub in distribution will be the same as sub 5’s basis in the sub interests surrendered in the exchange allocated in the manner described in sec_1_358-2 sec_358 and b sec_1_358-1 the holding_period of the stock of sub received by sub in distribution will include the holding_period of sub in the sub interests surrendered in exchange therefor provided the interests of sub were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between sub and sub in accordance with sec_1_312-10 distribution will be an exchange to which sec_1_367_b_-1 - a -5 d and -5 f apply if sub 8’s or sub 5’s post-distribution amount as defined in sec_1_367_b_-5 with respect to the interests of sub or the stock of sub is less than sub 8’s or sub 5’s pre-distribution amount as defined in sec_1_367_b_-5 with respect to the interests of sub or the stock of sub sub or sub or both must include such amount as a deemed_dividend from such corporation such income shall not be foreign personal holding income under sec_954 any basis increase provided in sec_1_367_b_-2 shall apply to a deemed_dividend that is included in income pursuant to sec_1_367_b_-5 only to the extent that such basis increase does not increase the distributee’s basis above the fair_market_value of such interests or stock and does not diminish the distributee’s post-distribution amount with respect to such corporation distribution no gain_or_loss will be recognized by and no amount will be included in the income of sub on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_355 the basis of the sub interests and the sub shares in the hands of sub immediately after distribution will be the same as the basis in the sub interests held immediately before distribution allocated in proportion to the plr-152838-11 fair_market_value of each in the manner described in sec_1 a sec_358 b and c sec_1_358-1 the holding_period of the stock of sub received by sub in distribution will include the holding_period of sub in the sub interests on which the distribution was made provided the interests of sub were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between sub and sub in accordance with sec_1_312-10 distribution will be an exchange to which sec_1_367_b_-1 -5 a and -5 c apply if sub 2’s post-distribution amount as defined in sec_1_367_b_-5 with respect to the interests of sub or the stock of sub is less than its pre-distribution amount as defined in sec_1_367_b_-5 with respect to the interests of sub or the stock of sub sub 2’s basis in such interests or stock immediately after the distribution must be reduced by the amount of the difference however sub 2’s basis in such interests or stock must not be reduced below zero and to the extent the foregoing reduction would reduce its basis below zero sub must instead include such amounts as a deemed_dividend from such corporation if sub reduces the basis in the interests of sub or the stock of sub or has an inclusion with respect to such interests or stock sub must increase its basis in the stock or interests of the other corporation to the extent provided in sec_1_367_b_-5 distribution no gain_or_loss will be recognized by and no amount will be included in the income of sub on distribution sec_355 no gain_or_loss will be recognized by sub on distribution sec_355 sec_1248 will not apply to distribution notice_87_64 1987_2_cb_375 the basis of the sub shares in the hands of sub immediately after distribution will be the lesser_of the adjusted_basis of such shares in the hands of sub or the substituted_basis allocated to sub 18’s shares in accordance with sec_1_358-2 notice_87_64 1987_2_cb_375 the holding_period of the sub shares received by sub will be the greater of the holding_period of the sub shares in the hands of sub or the holding_period of the sub shares in the hands of sub notice_87_64 1987_2_cb_375 plr-152838-11 as provided in sec_312 earnings_and_profits will be allocated between sub and sub in accordance with sec_1_312-10 the earnings_and_profits of sub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable that were accumulated in taxable years of sub beginning after date and during the period in which sub was a controlled_foreign_corporation are attributable to such stock held by sub sec_1_1248-1 sub merger provided that the sub merger qualifies as a statutory merger under applicable state law the sub merger will qualify as a reorganization under sec_368 and will not be disqualified by reason of the fact that new sub is transferred to new sub and that new sub is transferred to new sub sec_368 a c sec_1_368-2 -2 k revrul_69_617 1969_2_cb_57 sub and sub will each be a_party_to_a_reorganization under sec_368 sec_1_368-2 no gain_or_loss will be recognized by sub on the sub merger sec_361 a no gain_or_loss will be recognized by sub on the sub merger sec_1032 a the basis of each asset received by sub unit in the sub merger will equal the basis of that asset in the hands of sub unit immediately before the sub merger sec_362 the holding_period of each asset received by sub unit in the sub merger will include the holding_period that sub unit had in that asset immediately before the sub merger sec_1223 sub will succeed to and take into account those attributes of sub unit described in sec_381 sec_381 sec_1_381_a_-1 these items will be taken into account by sub subject_to the applicable conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder new sub contribution no gain_or_loss will be recognized by sub on the transfer of the new sub assets to new sub in constructive exchange for additional new sub interests and the assumption_of_liabilities by new sub sec_351 a plr-152838-11 no gain_or_loss will be recognized by new sub on the new sub contribution sec_1032 the basis of the interests in new sub in the hands of sub will be increased by an amount equal to the basis of the transferred assets and decreased by the amount of transferred liabilities assumed by new sub including the transferred assets and liabilities in new sub sec_358 sec_358 the holding_period of the interests in new sub constructively received by sub on the transfer will include the holding_period of sub in the transferred assets immediately prior to the new sub contribution provided that the transferred assets were capital assets or were property described in sec_1231 sec_1223 the basis of each new sub asset in the hands of new sub will be equal to the basis of such asset in the hands of sub immediately prior to the new sub contribution sec_362 the holding_period of each new sub asset in the hands of new sub will include the holding_period that sub had in that asset immediately prior to the new sub contribution sec_1223 sub merger for us federal_income_tax purposes the sub merger will be treated as if sub transferred substantially_all of its assets to new sub in exchange for new sub interests with a value equal to the fair_market_value of sub 2’s assets and such interests will be treated as having been transferred by sub to sub in exchange for sub stock the sub reorganization revrul_70_240 1970_1_cb_81 sub will be deemed to contribute the new sub interests deemed received to new sub to reflect the actual ownership of new sub the deemed new sub stock contribution cf sec_1_368-2 provided that the sub merger qualifies as a statutory merger under applicable state law the sub reorganization will qualify as a reorganization under sec_368 sec_368 sub and new sub will each be a_party_to_a_reorganization under sec_368 sec_1_368-2 no gain_or_loss will be recognized by sub upon the transfer of its assets to new sub in exchange for deemed interests in new sub and the assumption by new sub of sub 2’s liabilities sec_361 a plr-152838-11 no gain_or_loss will be recognized by new sub on the receipt of sub 2’s assets in exchange for deemed interests in new sub sec_1032 the basis of each asset received by new sub in the sub reorganization will equal the basis of that asset in the hands of sub immediately before the sub reorganization sec_362 the holding_period of each asset received by new sub in the sub reorganization will include the holding_period that sub had in that asset immediately before the sub reorganization sec_1223 no gain_or_loss will be recognized by sub on the deemed_distribution of new sub interests to sub sec_361 no gain_or_loss will be recognized by sub upon its deemed exchange of sub stock for new sub interests sec_354 the basis of the new sub interests deemed received by sub will be the same as the basis of the sub stock exchanged by sub sec_358 the holding_period of the new sub interests deemed received by sub in the sub reorganization will include the holding_period of sub in the sub stock exchanged therefor provided that such sub stock is held by sub as a capital_asset on the date of the sub reorganization sec_1223 new sub will succeed to and take into account those attributes of sub described in sec_381 sec_381 sec_1_381_a_-1 these items will be taken into account by new sub subject_to the applicable conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder new sub contribution and distribution the transfer by sub to new sub of the business b assets solely in exchange for interests in new sub and the assumption by new sub of liabilities in the new sub contribution followed by distribution will be a reorganization under sec_368 sub and new sub will each be a_party_to_a_reorganization under sec_368 sec_1_368-2 no gain_or_loss will be recognized by sub on the transfer of the business b assets in exchange for the new sub interests and the assumption_of_liabilities by new sub in the new sub contribution sec_361 a no gain_or_loss will be recognized by new sub in the new sub contribution sec_1032 plr-152838-11 the basis of each business b asset received by new sub in the new sub contribution will equal the basis of that asset in the hands of sub immediately before the new sub contribution sec_362 the holding_period of each business b asset received by new sub in the new sub contribution will include the holding_period that sub had in that asset immediately before the new sub contribution sec_1223 no gain_or_loss will be recognized by sub on the distribution of the interests in new sub in distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of parent upon the receipt of the interests in new sub in distribution sec_355 the basis of the sub shares and the new sub interests in the hands of parent immediately after distribution will be the same as the basis in the sub shares held immediately before distribution allocated in proportion to the fair_market_value of each in the manner described in sec_1_358-2 sec_358 b and c sec_1_358-1 the holding_period of the interests in new sub received by parent in distribution will include the holding_period of parent in the stock of sub on which the distribution was made provided that the shares of sub were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between sub and new sub in accordance with sec_1_312-10 and sec_1 distribution no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of parent on distribution sec_355 no gain_or_loss will be recognized by parent on distribution sec_355 the basis of the parent shares and the sub shares in the hands of each parent shareholder immediately after distribution will be the same as the basis the shareholder had in the parent shares held immediately before distribution allocated in proportion to the fair_market_value of each in the manner described in sec_1_358-2 sec_358 b and c sec_1_358-1 plr-152838-11 the holding_period of the stock of sub received by the parent shareholders in distribution will include the holding_period of such shareholders in the parent shares on which the distribution was made provided the shares of parent were held as a capital_asset on the date of distribution sec_1223 as provided in sec_312 earnings_and_profits will be allocated between parent and sub in accordance with sec_1_312-10 and sec_1_1502-33 a shareholder who receives cash in lieu of fractional shares of sub will recognize gain_or_loss measured by the difference between the basis of the fractional share received as determined above and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional shares of stock would be held as a capital_asset on the date of distribution sec_1221 except for purposes of sec_355 any payments made between parent and sub or their affiliates and successors under the distribution agreement the tax sharing and indemnification agreement s the employee matters agreement s and the transition services agreements regarding liabilities indemnities or other obligations that a have arisen or will arise in a taxable_period ending on or before distribution or beginning on or before and ending after distribution and b do not become fixed and ascertainable until after distribution will be treated as occurring immediately before distribution see 344_us_6 revrul_83_73 1983_1_cb_84 caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction or any other transaction or item mentioned in this letter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the foregoing that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether any of the distributions satisfy the business_purpose requirement of sec_1_355-2 ii whether any of the distributions are used principally as a device for the distribution of the earnings_and_profits of any distributing or controlled_corporation or combination of thereof or iii whether any of the distributions is part of a plan or a series of related transactions under sec_355 plr-152838-11 iv whether any or all of the above-referenced foreign_corporations are pfics within the meaning of sec_1297 if it is determined that any such corporations are pfics no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provisions of the code v and to the extent not otherwise specifically ruled upon above any other consequence under sec_367 on any internal restructuring transaction in this letter_ruling additionally because no rulings was requested no opinion is expressed with respect to i the deemed transfer of the business a excluded assets held by new sub or ii the deemed transfer of the business b excluded assets held by new sub procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _isaac w zimbalist________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
